Mr. Presiding Justice Waterman delivered the opinion of the Court. Great complaint is made by appellant that he was prejudiced by the conduct of the court in, as he says, so hurrying the trial of the cause that he was unable to examine the exhibits introduced by plaintiff, or properly present his own case; and it is strenuously urged that this cause ought not to have been placed or tried upon the short cause calendar. As we have before said, much discretion is reposed in the trial judge as to what he will do in respect to allowing causes to remain upon, be tried on or stricken off the short cause calendar. We do not think, as we examine the record of this cause, it to have been one that ought ever to have been placed on the short cause calendar. It was not a mere collection case. The declaration contained two special counts, as well as the common counts. An offer of compromise had been rejected, and it is apparent that it was a fighting case. It is very seldom that an action for disputed services, such as plaintiff claims to have rendered, where the defendant disputes the entire bill, can be tried in one hour. The motion of the defendant, made November 20th, to strike the cause from the short cause calendar, was placed upon the gi-ound, solely, that the cause was not then at issue; the court does not appear to have been then informed of what the pleadings were or the nature of the litigation. We perceive no error in its action upon that motion. ISTor are we willing to say that it erred in not continuing the cause upon the trial. We are not, however, able to affirm the judgment in this case for §800, in the face of the fact of the rendering, June 1, 1894, by the plaintiff to the defendant, of a bill for §485. ISTo satisfactory explanation of the change of appellee’s claim from $485 to $1,102 has been made. The judgment of tlie Circuit Court will be reversed, and the cause remanded, unless the plaintiff shall, within ten days, remit $315 from his judgment. In any event, appellant will recover his costs in this court. Eeversed and remanded, unless remittitur in ten days.